PER CURIAM.
The patient appeals from the trial court’s order granting the treatment center’s petition to impose involuntary psychotropic treatment upon the patient pursuant to section 916.107(3)(a), Florida Statutes (2013). The patient asserts the trial court erred in entering the order without competent, substantial evidence showing that he received, in writing, an individualized treatment plan which he had an opportunity to assist in preparing as required by section 916.107(2)(d), Florida *945Statutes (2013). Because the patient’s argument was not preserved below, we affirm the trial court’s order.

Affirmed.

MAY and LEVINE, JJ., concur.
WARNER, J., concurs specially with opinion.